United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS                  April 2, 2004
                       FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                             No. 03-50219
                           c/w No. 03-50220
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MIGUEL JIMENEZ,

                                          Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-02-CR-326-ALL
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

      Miguel Jimenez appeals his convictions and sentences for

conspiracy to possess with intent to distribute more than 1,000

kilograms of marijuana, conspiracy to launder the proceeds of

the drug conspiracy, and using or carrying a firearm during and in

relation to a drug trafficking crime.        He argues that the evidence

was   insufficient   to   support   his    conviction   under    18    U.S.C.



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50219
                          c/w No. 03-50220
                                 -2-

§ 924(c)(1) and that the district court erred in sentencing him to

ten years’ imprisonment pursuant to 18 U.S.C. § 924(c)(1)(A)(iii).

     The evidence adduced at trial established that Jimenez’s role

within the drug conspiracy was to protect the organization’s

marijuana and drug proceeds.     Additionally, Jimenez would make

marijuana deliveries and pick up money from customers at the

direction of Guillermo Recio.       In order to fulfill his role,

Jimenez carried firearms, including a 9mm handgun.   At the time of

his arrest, Jimenez had the 9mm handgun with him and was present in

a house where a large quantity of marijuana was found.    The jury

could reasonably have inferred that Jimenez was present in the

house to protect marijuana on behalf of the Recio organization.

Therefore, the jury could reasonably have found that Jimenez used

or carried a firearm during and in relation to a drug trafficking

crime.   See United States v. Ortega Reyna, 148 F.3d 540, 543 (5th

Cir. 1998); United States v. Laury, 49 F.3d 145, 151 (5th Cir.

1995).

     The trial testimony also established that Jimenez discharged

the 9mm firearm on two occasions.    Jimenez fired the weapon into

the air in the parking lot of a strip club in Memphis, Tennessee.

He also fired the weapon during the course of an attempted contract

killing in San Antonio.   Therefore, the district court did not err

in applying 18 U.S.C. § 924(c)(1)(A)(iii).

     AFFIRMED.